253 F.2d 27
Elmer Raymond HUDSON et al., Appellants,v.The AMERICAN OIL COMPANY, Appellee.
No. 7529.
United States Court of Appeals Fourth Circuit.
Argued Nov. 25, 1957.Decided March 3, 1958.

J. B. Cowles, Jr., Williamsburg, Va., and E. Ralph James, Hampton, Va.  (James, Richardson & James, Hampton, Va., on brief), for appellants.
Ralph H. Ferrell, Jr., Richmond, Va., and Charles E. Ford, Newport News, Va.  (R. Allan Wimbish, Richmond, Va., Murray, Ford, West & Wikinson, Newport News, Va., and Hunton, Williams, Gay, Moore & Powell, Richmond, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
The questions in this case involve local real estate law and the construction of state statutes.  They have been decided against the contentions of appellant by a recent decision of the Supreme Court of Appeals of Virginia, which we must accept as binding authority.  See American Oil Co. v. Leaman, Va., 101 S.E.2d 540.  The decision appealed from will be affirmed on the authority of the case cited, which accords with the opinion of the District Judge in this case.


2
Affirmed.